The information charges that on the 14th day of September, 1924, Leo Dorkis did have in his possession certain intoxicating liquor, to wit, 60 gallons of Choctaw beer, containing more than one-half of 1 per cent. of alcohol, measured by volume, capable of being used as a beverage, with the unlawful intent to sell the same. On the trial, the jury returned a verdict finding him guilty, leaving the punishment to the court. The court sentenced defendant to pay a fine of $100 and to be confined in the county jail for 60 days.
From the judgment he appealed by filing in this court on March 30, 1925, a petition in error with case-made, but no brief has been filed and no appearance made in his behalf in this court. The assignments of error question the sufficiency of the evidence to sustain the verdict.
We have to say that on a careful examination of the record we find that there was substantial evidence in support of the allegations of the information, and that under elementary rules the evidence is such that we cannot disturb the verdict. Other errors assigned are not supported by the record.
Finding no prejudicial error, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 264